Citation Nr: 0515401	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  02-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an original compensable disability rating for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active duty from September 1980 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  That decision granted the veteran's claim 
of entitlement to service connection for hearing loss in the 
left ear, but assigned a noncompensable disability rating.  
The rating decision also continued the denial of service 
connection for hearing loss in the right ear; however; the 
veteran did not perfect the issue of service connection for 
right ear hearing loss for appellate consideration and 
clarified during a March 2004 videoconference hearing that 
the only issue on appeal was the issue of a compensable 
rating for left ear hearing loss.

As noted, the veteran testified at a personal hearing before 
the undersigned Board Member in March 2004.  A copy of the 
transcript of that hearing is of record.

The Board remanded the issue that is the subject of this 
decision in August 2004.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran manifests Level VII hearing acuity in his 
left ear and his right ear is not service-connected.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a Precedent Opinion dated 
in December 2003, the VA General Counsel found that the duty 
to notify provisions of 38 U.S.C.A. § 5103 are not applicable 
to issues arising from, or "downstream" from, the grant of 
service connection such as claims for an earlier effective 
date or disagreement with the initial rating of a newly 
service-connected disability.  See Vet. Aff. Op. Gen. Couns. 
Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions of 
the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).

Nevertheless, in a February 2005 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the August 2004 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in November 2001 and 2002.  In a 
recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) expressed the view that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  However, the Board finds 
that the veteran was not prejudiced by the post-initial 
adjudication VCAA notification.  Throughout the course of 
this longstanding appeal, the veteran has been repeatedly 
advised of the evidence of record and the applicable rating 
criteria.  He has continued to submit or identify additional 
evidence in support of his appeal and that evidence was duly 
considered by the RO.  Indeed, in the February 2005 
Supplemental Statement of the Case, the RO indicated that it 
had again reviewed the veteran's claims folders in their 
entirety.  Thus, the Board finds that the veteran received 
the same benefit of the RO's full consideration of the all 
the evidence of record, as he would have received had he 
received the VCAA notice prior to initial adjudication.  
Moreover, the Board notes that the effective date of any 
award based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the veteran and that he has not been 
prejudiced by any post-initial adjudication notification.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in August 2004 to obtain updated VA examination 
reports and any further available medical evidence.  As noted 
above, the RO has complied with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  It 
is also noted that the veteran's service department medical 
records are on file, as are relevant post-service clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2004).  There is no indication of 
outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

Increased Rating - Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Left Ear Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on an organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  The rating schedule establishes 11 
auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI (in 
38 C.F.R. § 4.85) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85) by intersecting 
the vertical column appropriate for the numeric designation 
for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for 
the level for the ear having the poorer hearing acuity.  For 
example, if the better ear had a numeric designation of Level 
"V" and the poorer ear had a numeric designation of Level 
"VII" the percentage evaluation is 30 percent.  See 38 C. 
F. R. § 4.85.

The provisions of 38 C.F.R. § 4.86 (a) direct that in cases 
of exceptional hearing loss, i.e., when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for the hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86 (a) 
(2004).

The provisions of 38 C.F.R. § 4.86 (b) further provide that 
when the pure tone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
the hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2004).

Analysis

Subsequent to the veteran's separation from service, he has 
undergone several VA examinations to determine the level of 
hearing impairment produced by his service-connected left ear 
hearing loss.

On the VA audiological evaluation in October 2001, pure tone 
thresholds, in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
25
20
25
23
LEFT
40
50
50
60
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The veteran has undergone several VA audiological evaluations 
for treatment purposes.  Most do not include all results 
necessary to evaluate the veteran's hearing loss.  One such 
evaluation that appears to meet the criteria of § 4.85(a) 
occurred in December 2001.  At that time, pure tone 
thresholds, in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
15
15
17
LEFT
45
55
55
65
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The veteran submitted the results of a private audiological 
examination, dated in March 2002.  He had a pure tone average 
on the right of 19 dB and on the left of 56 dB.  Word 
recognition on the right was 96 percent and 88 percent on the 
left.

Most recently, on the VA audiological evaluation in September 
2004, pure tone thresholds, in decibels, were recorded as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
15
10
10
14
LEFT
60
65
65
65
64

Speech audiometry on both occasions revealed speech 
recognition ability of 96 percent in the right ear and 68 
percent in the left ear.

The evaluation showing the highest dB loss in the left ear 
and lowest speech recognition ability is the most recent VA 
examination from September 2004.  Because the veteran's 
puretone thresholds at each of the four specified frequencies 
were 55 dB or more, the veteran is entitled to application of 
either Table VI or VIa to determine the roman numeral value, 
whichever is higher.  From Table VIa of 38 C.F.R. 4.85 
provides a roman numeral V for the left ear based on its 
puretone threshold average; however, Table VI provides a VII.  
Since the right ear is not service connected, a roman numeral 
I is used in Table VII of 38 C.F.R. 4.85.  A zero percent 
evaluation is derived from Table VII of 38 C.F.R. 4.85 by 
intersecting row I, the better ear, with column VII, the 
poorer ear.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  The veteran testified at his hearing that 
because his occupation is as truck driver, he alleges that 
his disability should be evaluated on extraschedular bases 
under the provisions of 38 C.F.R. § 3.321(a) (2003).  Under 
the provisions of 38 C.F.R. § 3.321, in exceptional cases an 
extra-schedular evaluation can be provided in the interest of 
justice.  The governing norm in such a case is that the case 
presents such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  The examiner noted in September 2004 that the 
veteran had normal hearing in the right (non-service-
connected) ear and a moderately severe sensorineural hearing 
loss in the left ear.  He noted that due to different 
variables encountered while driving, it was difficult to 
determine the degree of impairment a hearing loss would have 
on one's ability to operate a motor vehicle.  He also noted 
that a person who was legally deaf was still able to safely 
operate a motor vehicle.  He concluded that the veteran 
should still be able to hear emergency vehicles and other 
warning sirens; however, due to the asymmetry of the hearing 
loss, he might have difficulty localizing the source of the 
sound.  He opined that as long as the veteran concentrates on 
his surroundings and was vigilant while driving, he should 
have minimal difficulty safely operating a motor vehicle.  
Thus, the Board finds that the evidence does not indicate 
referral for consideration of an extra-schedular rating is 
appropriate under 38 C.F.R. § 3.321.


ORDER

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


